Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 10/31/2019.
Claims 1-20 have been examined.

Information Disclosure Statement
The examiner reminds the applicants of their duty to disclose information material to patentability.  See 37 CFR 1.56.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it contains phrases which can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards “a computer readable storage medium” (hereinafter “media”).  In the event that such media are intended to be limited to the hardware and software necessary to transmit, transport, receive and process the computer program product in such a manner as to enable the computer program product to act as a computer component and realize its functionality, it is believed that the claims in question would be directed to patent-eligible subject matter (statutory).  However, no such evidence that the embodiment covered by the claims in question which is directed to the "media" is limited to inclusion of such hardware and software elements exists.  Further, paragraph 0127 of the instant specification makes clear that the applicants intend for storage media to include transmission media such as carrier waves.  Therefore, it is believed that the "media" would reasonably be interpreted by one of ordinary skill as the abstract idea of any portion of a communication, including the forms of energy, per se, used in communications.  Absent recitation of the hardware, the claims appear devoid of any physical articles or objects which may cooperate to achieve some function, and as such are not directed to a machine.  Likewise, absent any such physical article or object, they cannot be directed to a manufacture.  They are clearly not a series of steps or acts themselves, and as such are not a process.  They are clearly not a composition of matter.  Therefore, the claims in question do not appear to fall within a statutory category of invention as set forth in 35 USC 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adamec (US Patent Application Publication Number 2021/0042839), and further in view of Raduchel et al. (US Patent Application Publication Number 2017/0161439).
Regarding claim 1, Adamec disclosed a method for a contact center to store in a blockchain data related to a consumer, the method comprising: conducting and concluding a communication with the consumer (Adamec Fig. 1 and Paragraphs 0024-0028, for example); creating a record of the communication (Adamec Fig. 1 and Paragraphs 0024-0028, for example); encrypting the record of the communication with a first key, wherein said record can be decrypted using a the first key (Adamec Fig. 1 and Paragraphs 0024-0028, for example); and updating the blockchain with the record of the communication (Adamec Fig. 1 and Paragraphs 0024-0028, for example), but Adamec did not disclose encrypting the record of the communication with a first key such that the record can be decrypted using a second key, the 
Raduchel taught in an analogous art involving storing medical records in blockchain, encrypting the record of the communication with a first key such that the record can be decrypted using a second key, the first key and second key operable as an encoder/decoder pair of keys for asymmetric cryptography (Raduchel Paragraph 0042, for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Raduchel in the medical record system of Adamec by encrypting the records using asymmetric key cryptography.  This would have been obvious because the person having ordinary skill in the art would have been motivated to enable verification that the records had not been altered.
Regarding claim 8, Adamec disclosed a system for a contact center to store in a blockchain data related to a consumer, the system comprising: a memory (Adamec Fig. 1 and Paragraphs 0024-0028, for example); a processor operatively coupled to the memory (Adamec Fig. 1 and Paragraphs 0024-0028, for example) for: conducting and concluding a communication with the consumer (Adamec Fig. 1 and Paragraphs 0024-0028, for example); creating a record of the communication (Adamec Fig. 1 and Paragraphs 0024-0028, for example); encrypting the record of the communication with a first key (Adamec Fig. 1 and Paragraphs 0024-0028, for example), wherein said record can be decrypted using the first key (Adamec Fig. 1 and Paragraphs 0024-0028, for example); and updating the blockchain with the record of the communication (Adamec Fig. 1 and Paragraphs 0024-0028, for example), but Adamec did not disclose encrypting the record of the communication with a first key such that the record can be 
Raduchel taught in an analogous art involving storing medical records in blockchain, encrypting the record of the communication with a first key such that the record can be decrypted using a second key, the first key and second key operable as an encoder/decoder pair of keys for asymmetric cryptography (Raduchel Paragraph 0042, for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Raduchel in the medical record system of Adamec by encrypting the records using asymmetric key cryptography.  This would have been obvious because the person having ordinary skill in the art would have been motivated to enable verification that the records had not been altered.
Regarding claim 15, Adamec disclosed a computer-readable storage medium comprising computer-readable instructions for a contact center to store in a blockchain data related to a consumer, the computer-readable instructions comprising instructions that cause a processor to: conduct and conclude a communication with the consumer; create a record of the communication (Adamec Fig. 1 and Paragraphs 0024-0028, for example); encrypt the record of the communication with a first key (Adamec Fig. 1 and Paragraphs 0024-0028, for example), wherein said record can be decrypted using the first key (Adamec Fig. 1 and Paragraphs 0024-0028, for example); and update the blockchain with the record of the communication (Adamec Fig. 1 and Paragraphs 0024-0028, for example), but Adamec did not disclose encrypting the record of the communication with a first key such that the record can be decrypted using a second key, the first key and second key operable as an encoder/decoder pair of keys for asymmetric cryptography.

It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Raduchel in the medical record system of Adamec by encrypting the records using asymmetric key cryptography.  This would have been obvious because the person having ordinary skill in the art would have been motivated to enable verification that the records had not been altered.
Regarding claims 2, 9, and 16, Adamec and Raduchel taught that the consumer is a patient and the contact center is associated with a medical services provider, and the updated blockchain is HIPPA compliant (Adamec Fig. 1 and Paragraphs 0024-0028, for example).
Regarding claims 3, 10, and 17,  Adamec and Raduchel taught that the consumer is a patient and the contact center is associated with a medical insurance provider, and the updated blockchain is HIPPA compliant (Adamec Fig. 1 and Paragraphs 0024-0028, for example).
Regarding claims 4, 11, and 18, Adamec and Raduchel taught that the consumer is a patient (Adamec Fig. 1 and Paragraphs 0024-0028, for example) and the updated blockchain is HIPPA compliant (Adamec Fig. 1 and Paragraphs 0024-0028, for example), but did not explicitly teach that the contact center is associated with a pharmacy.  However, it was well known in the healthcare art that healthcare networks are associated with various pharmacies, and as such, it would have been obvious to the person having ordinary skill in the art for the healthcare network of Adamec and Raduchel to have been associated with various pharmacies (e.g. those of the hospitals, those of the patient, etc.).  This would have been obvious because the 
Note that Raduchel provides numerous reasons to include pharmaceutical information in the medical records recorded into the blockchain.

Regarding claims 5, 12, and 19, Adamec and Raduchel taught that the consumer is a medical service provider and the contact center is associated with a medical insurance provider, and the updated blockchain is HIPPA compliant (Adamec Fig. 1 and Paragraphs 0024-0028, for example).
Regarding claims 6, 13, and 20, Adamec and Raduchel taught that  the consumer is a medical service provider (Adamec Fig. 1 and Paragraphs 0024-0028, for example) and the updated blockchain is HIPPA compliant (Adamec Fig. 1 and Paragraphs 0024-0028, for example), but did not explicitly teach that the contact center is associated with a pharmacy.  However, it was well known in the healthcare art that healthcare networks are associated with various pharmacies, and as such, it would have been obvious to the person having ordinary skill in the art for the healthcare network of Adamec and Raduchel to have been associated with various pharmacies (e.g. those of the hospitals, those of the patient, etc.).  This would have been obvious because the person having ordinary skill in the art would have been motivated to ensure the patients recorded medical history is complete.   
Note that Raduchel provides numerous reasons to include pharmaceutical information in the medical records recorded into the blockchain.
Regarding claims 7, and 14, Adamec and Raduchel taught that the consumer is a medical insurance provider (Adamec Fig. 1 and Paragraphs 0024-0028, for example) and the 
Note that Raduchel provides numerous reasons to include pharmaceutical information in the medical records recorded into the blockchain.9. The system of claim 8, further configured such that wherein the consumer is a patient and the contact center is associated with a medical services provider, and the updated blockchain is HIPPA compliant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/670,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the copending claims.

Claims 2-7, 9-14, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/670,217 in view of Adamec. While the copending claims teach creating records in a blockchain in the same manner claimed in the instant claims, they did not claim them in the medical context of the dependent claims.  However, Adamec taught such blockchain recording in such a medical context where the consumer is one of a patient, medical service provider, or medical insurance provider, and the contact center is associated with one of a medical service provider, a medical insurance provider, and a pharmacy, and the block chain is HIPPA compliant (Adamec Fig. 1 and Paragraphs 0024-0028, for example, as well as the prior art rejection of claim 4 above, for example).
This is a provisional nonstatutory double patenting rejection.

Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/670,270. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-7, 9-14, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/670,270 in view of Adamec. While the copending claims teach creating records in a .
This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 1-20 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 5986065 taught a call center for recording speech and then incorporating the recorded speech into the medical record of a patient.
US 2018/0308072 taught a system for recording medical record information into a block chain including maintaining HIPPA compliance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491